Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered June 27, 1995, convicting him of rape in the first degree, sodomy in the first degree (three counts), endangering the welfare of a child (two counts), petit larceny, attempted assault in the third degree, and criminal possession of a weapon in the fourth degree, upon a nonjury verdict, and imposing sentence.
*548Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the fact-finder, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the trial court failed to conduct a proper preliminary hearing pursuant to CPL 60.20 (2) with respect to the testimony of the five-year-old victim is unpreserved for appellate review since he failed to object to the admission of such testimony (see, CPL 470.05 [2]; People v Bohn, 155 AD2d 679; People v Sharpe, 143 AD2d 692). Copertino, J. P., Thompson, Friedmann and Florio, JJ., concur.